EXHIBIT 10.1
 
 
 
LEASE SCHEDULE TERMINATION, LOAN AND GENERAL RELEASE AGREEMENT
 
 
This Lease Schedule Termination, Loan and General Release Agreement (this
“Agreement”) is made as of this 31 day of July, 2015, by and between
SignalShare, LLC, a limited liability company duly organized under the laws of
The State of Delaware, having a principal place of business at 4700 Falls of
Neuse Rd., Suite 340, Raleigh, NC, 27609 (the "Borrower"), and NFS Leasing,
Inc., having an office at 900 Cummings Center-Suite 226-U, Beverly,
Massachusetts 01915 (the "Lender")
 
WHEREAS, Lender and Borrower are parties to that certain Equipment Lease
(defined below), pursuant to which there are numerous outstanding equipment
lease schedules (the “Schedules”); and
 
WHEREAS, the parties desire to terminate some of the Schedules and convert the
amounts owed under these Terminated Schedules (defined below) to a loan from
Lender to Borrower;  and
 
WHEREAS, the parties are entering into this Agreement to provide for Borrower’s
repayment to Lender of all amounts owed to Lender on account of the Terminated
Schedules.
 
1.             Definitions.
 
1.1.          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
"Affiliate" means, as to Borrower, individually and collectively, as of this
date and/or subsequent to this date, any other person(s), trust, limited
liability company, limited liability partnership, corporation(s) or other entity
or entities which directly or indirectly control, or is controlled by, or is
under common control with the Borrower, and/or any member or relative of any
member of the Borrower.
 
"Collateral" means the “Collateral” as defined in the Security Agreement, and
any other collateral given by, or on behalf of, the Borrower in connection with
this Agreement, whether pursuant to Section 3.1 or otherwise, whether as of this
date or subsequent to this date.
 
“Equipment Lease” - means the Master Equipment Lease Number: 2013-218 dated as
of March 11, 2013 between Borrower as Lessee and Lender as Lessor.
 
“Equipment” – means all Equipment leased to Borrower by Lender under the
Equipment Lease
 
"ERISA" – means the Employee Retirement Income Security Act of 1974, as amended.
 
"Event of Default" – means as defined in Section 8.1.
 
"GAAP" – means generally accepted accounting principles consistently applied.
 
“Guarantors/Guarantor” – means either collectively or individually, as the
context so permits, each of Signal Point Holdings Corp., Christopher Barnes and
Joseph Costanzo.
 
 
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 

 
 
 
 
"Indebtedness" – means the total of all obligations of a Person, whether current
or long-term, which in accordance with generally accepted accounting principles
would be included as liabilities upon such Person's balance sheet at the date as
of which Indebtedness is to be determined, and shall also include guaranties,
endorsements (other than for collection in the ordinary course of business) or
other arrangements whereby responsibility is assumed for the obligations of
others, whether by agreement to purchase or otherwise acquire the obligations of
others, including any agreement, contingent or otherwise, to furnish funds
through the purchase of goods, supplies or services for the purpose of payment
of the obligations of others.
 
"Lien" means, any mortgage, pledge, assignment, lien, charge, encumbrance or
security interest of any kind whatsoever, or the interest of a vendor or lessor
under a conditional sale, title retention or capital lease agreement.
 
"Loan(s)" means, all amounts owed to Lender on account of the Terminated
Schedules, which the parties agree totals $4,946,212.91, and Borrower’s
obligation to repay such amounts to the Lender under this Agreement or any of
the other Loan Documents.
 
"Loan Documents" means, collectively, this Agreement, the Note, the Security
Agreement (as amended by First Amendment to Security Agreement), the Personal
Guaranty of Christopher Barnes, the Personal Guaranty of Joseph Costanzo, the
Guaranty Agreement of Signal Point Holdings Corp., the Signal Point Holdings
Corp. Security Agreement, and each and all documents executed and/or delivered
to the Lender as of this date and hereafter in connection with the Loan, all as
may be modified, amended, substituted and/or restated.
 
"Material Adverse Change" means any event, fact, circumstance, change in, or
effect on, the business of the Borrower which, individually or in the aggregate,
on a cumulative basis with any other circumstances, changes in, or effect on the
Borrower or its respective assets which:
 
(a)           is, or could be reasonably expected to be, materially adverse to
the business, operations, assets or liabilities (including, without limitation,
contingent liabilities), employee relationships, customer or supplier
relationships, results of operations or the condition (financial or otherwise)
of the Borrower;
 
(b)           could be reasonably expected to materially adversely affect the
ability of the Borrower to operate or conduct business in all material respects
in the manner in which they are currently operated or conducted by the Borrower,
or to perform its obligations under the Loan Documents; or
 
(c)           could be reasonably expected to have a material adverse effect or
result in an adverse change in value, enforceability, collectability or the
nature of its assets.
 
"Maturity Date" means December 19, 2016.
 
"Note" means that certain Term Note of even date herewith made by the Borrower
in favor of the Lender in the original principal amount of $4,946,212.91 as such
may be amended, extended and/or restated
 
"Obligations" means all loans, advances, debts, liabilities, obligations,
agreements, undertakings, covenants and duties owing or to be performed or
observed by the Borrower to or in favor of Lender in connection with the Loan,
of every kind and description (whether or not evidenced by any note or other
instrument; for the payment of money under any of the Loan Documents; arising
out of this Agreement or any other agreement between the Lender and the Borrower
evidencing the Loan, or any other instrument in favor of the Lender in
connection with the Loan; arising out of or relating to transactions described
herein), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, including without limitation all interest, fees,
charges, and amounts chargeable to the Borrower under this Agreement.
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

 

 
 
"PBGC" - means the Pension Benefit Guaranty Corporation.
 
"Permitted Liens" as to the Borrower means any of the liens identified in
Section 7.1(f).
 
“Permitted Indebtedness” shall mean any Indebtedness incurred by Borrower on or
after the date of this Agreement which has been approved by Lender in accordance
with Section 7.1 (e) or Indebtedness incurred in the ordinary course of business
or financing agreements or equipment leases and associated liens for equipment
used in the business of the Borrower.
 
"Person" – means, an individual, corporation, limited liability company,
partnership, limited liability partnership, joint venture, trust, or
unincorporated organization or other business entity, or a government or any
agency or political subdivision thereof.
 
"Security Agreement" means that certain Security Agreement dated July 3, 2013
given by the Borrower to the Lender to secure Borrower’s obligations under the
Equipment Lease, granting to the Lender a first priority security interest in
all assets of the Borrower, as such may be amended and/or restated.
 
“Senior Lender” means, Brookville Special Purpose Fund, Veritas and Allied
 
"Subsidiary" or "Subsidiaries" means any partnership, corporation, association,
trust, limited liability company or partnership or other business entity which
the Borrower shall at any time own directly or indirectly through a Subsidiary
or Subsidiaries at least a majority of the outstanding voting interests.
 
“Terminated Schedules” means those Schedules to the Equipment Lease which are
itemized n the attached “Exhibit A-Listing of Terminated Schedules”.
 
1.2.  Use of Defined Terms.  Any defined term used in the plural preceded by the
definite article shall be taken to encompass all members of the relevant
class.  Any defined term used in the singular preceded by "any" shall be taken
to indicate any number of the members of the relevant class.  All references to
Borrower in this Agreement shall be deemed to include, where the context
permits, any Subsidiary of Borrower.  Unless the context of this Agreement
otherwise clearly requires, references to the plural include the singular, the
singular the plural and the part the whole, and “or” has the inclusive meaning
represented by the phrase “and/or”.
 
2.         Loan Facility.
 
2.1           General Terms.   Pursuant to this Agreement, the Lender agrees to
lend to the Borrower, as of the date hereof, a term loan in the original
principal amount of Four Million Nine Hundred Forty-Six Thousand Two Hundred
Twelve and 91/100 ($4,946,212.91) Dollars, to be evidenced by the Note of the
Borrower.
 
2.2           Interest.  During the term of the Note, interest shall accrue and
be due and payable as provided in the Note.
 
2.3.          Payments Due from Borrower Under Note and Schedules and
Application of Payments.
 
2.3.1 Weekly Payments to Lender. Commencing retroactive to July 13, 2015, and on
each successive Monday (or the next business day thereafter for any Monday which
is a bank holiday) for seventy four (74) consecutive weeks, Borrower shall pay
Lender, via wire transfer to Lender’s designated account, the weekly sum of
$100,000.00 (the “Weekly Payment”).  Lender acknowledges its receipt of the
Weekly Payment due on each of July 13, July 20 and July 27, 2015 and has
reflected these payments on it books.
 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 

 

 
 
2.3.2  Application of Weekly Payments. Each Weekly Payment shall be applied by
Lender as follows:
 
A.     Loan Payments:   The amount of $71,207.24 of each Weekly Payment shall be
applied by Lender on account of the Loan in accordance with the principal and
interest payments due under the Note.    The Lender acknowledges that the Senior
Lenders must be paid in a timely Monthly fashion. In the event cash flows are
not sufficient to pay the Senior Lenders, Lender acknowledges that the Borrower
may not be able to pay the obligations hereunder. Notwithstanding the foregoing
acknowledgment, Lender reserves it rights to proceed against Borrower, and to
enforce all of its rights and remedies against Borrower and the Guarantors in
the event of such non-payment, all as provided for in this Agreement and the
Loan Documents.  
 
B.     Schedules:  The amount of $28,792.76 of each Weekly Payment shall be
applied by Lender towards the total monthly amounts due from Borrower as “Rent”
under the Equipment Lease on all then outstanding Schedules.  Borrower shall
remain liable for payment to Lender of any additional amounts owed on a monthly
basis on account of the Schedules after application of the Weekly
Payments.  Lender shall duly account for and credit Borrower with respect to any
excess payment received by Lender on account of the Schedules.
 
2.3.3      Maturity Date and Effect of Late Fees or Other Charges. On the
Maturity Date, or on such earlier date as required under the terms of the Note
or this Agreement, the Borrower shall pay to the Lender the entire then unpaid
balance of principal and interest due under the Note.  Upon such payment,
Borrower’s obligation to make the Weekly Payment shall immediately terminate,
and Borrower shall thereafter make payments to Lender on account of the
Schedules in accordance with the provisions of the Equipment Lease.  In the
event Borrower’s failure to timely make any Weekly Payment results in any late
fee, default interest rate, or other cost or expense chargeable to Borrower
under the Note, then in such event, any subsequent Weekly Payments received by
Lender shall first be applied to make Lender whole with respect to any such fees
or charges, then to the principal and interest payment due under the Note, and
the balance applied towards the amounts due under the Schedules.
 
2.4         Notations Reflecting Loan.  The Borrower hereby irrevocably
authorizes the Lender to make or cause to be made on the books of the Lender, at
or following the time of making each payment on account of the Equipment and of
receiving any payment of interest or principal, an appropriate notation
reflecting such transaction and the then aggregate unpaid interest and principal
due from Borrower to Lender. The amount so noted, and other regular entries by
the Lender on its books with respect to interest and other charges, shall
constitute presumptive evidence as to the amount owed by the Borrower with
respect to principal of the Loan and with respect to interest and other charges,
absent manifest error.
 
2.5           Borrower's Designation.  The Borrower hereby designates Aaron
Dobrinsky to act on behalf of the Borrower with respect to any correspondence
and/or notices between the Borrower and the Lender under any of the Loan
Documents.  Notices to the Borrower may be sent care of the Borrower, 4700 Falls
of Neuse Rd., Suite 340, Raleigh, NC, 27609, or such other address as the
Borrower may designate in writing delivered to the Lender in accordance with the
terms of this Agreement.
 
 
 
 

 
- 4 -

--------------------------------------------------------------------------------

 

 

 
 
3.           Security for Loan.
 
3.1.        The Obligations under the Loan shall be secured by the Security
Agreement and the other Loan Documents, as applicable.
 
4.           Representations and Warranties.
 
4.1.           The Borrower represents and warrants to the Lender that it is a
duly organized, validly existing limited liability company, in good standing
under the laws of The State of Delaware, and is in good standing under the laws
of each other jurisdiction in which its business is conducted or properties
owned requiring such qualification. The Borrower further represents and warrants
as to itself that: (a) it has full power to enter into and perform this
Agreement, and the other Loan Documents to which it is a party and has taken all
necessary action to authorize, or to cause, the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party; (b) this Agreement, and the other Loan Documents to which it is a party
constitute the legal, valid and binding obligations of the Borrower, enforceable
in accordance with their respective terms; (c) the execution, delivery and
performance of this Agreement, and the other Loan Documents will not violate any
provision of any existing law or regulation applicable to it or its governing
documents or of any order or decree of any court, arbitrator or governmental
authority or of any contractual undertaking to which it is a party or by which
it may be bound; (d) no consents, licenses, approvals or authorizations of,
exemptions by or registrations or declarations with, any governmental authority
are required with respect to this Agreement, or the other Loan Documents, which
shall not have been obtained by the closing of this Loan; (e) the Borrower has
filed all federal income and other material tax returns required to be filed by
it, or has obtained extensions for such filings, and has paid all taxes due
under this Agreement or under any assessment received by it, other than those
set forth on Schedule 4.1 or those being contested in good faith by appropriate
proceedings and where appropriate reserves have been established; (f) except as
set forth on Schedule 4.1 attached hereto, there is no assessment, claim,
action, suit or proceeding pending against, or to the Borrower's actual
knowledge threatened in writing against or affecting the Borrower before any
court, arbitrator or governmental authority in which there is a reasonable
possibility of an adverse decision which could affect materially the business or
financial condition of the Borrower or any of its ability to enter into and
perform its obligations under this Agreement, or the other Loan Documents; (h)
the Borrower’s balance sheets and the related statements of operations for the
fiscal period then ended last provided to Lender, fairly present the financial
condition and results of operations of the Borrower as of such date and for such
period, and there has occurred no Material Adverse Change since such date; and ;
and (i) Borrower has obtained the consent of the Senior Lender to its entering
into this Agreement and the other Loan Documents to which Borrower is a party,
as may be required under the applicable agreements with the Senior Lender.
 
4.2            Subsidiaries.  The Borrower does not have any Subsidiaries.
 
5.           Covenants of Borrower.
 
5.1.           Covenants. The Borrower covenants and agrees with the Lender as
follows:
 
a.           Loan Payments.  The Borrower shall pay all amounts due under this
Agreement at the times and places and in the manner provided for herein, and
promptly pay when due all other amounts owing to the Lender with respect to fees
and otherwise as required by the Loan Documents.
 
 
 
 
 

 
- 5 -

--------------------------------------------------------------------------------

 

 
 

 
 
b.           Licenses etc.  The Borrower shall preserve its existence as it is
as of the date of this Agreement, and all Licenses and franchises necessary or
convenient for its business as currently operated; comply with all applicable
laws and regulations; maintain all material property necessary or useful in its
business as currently operated in good working order and repair reasonable wear
and tear and insured casualty excepted; pay when due all taxes and all lawful
claims which otherwise might result in liens on its property; and comply with
all funding and other material requirements under the Employee Retirement Income
Security Act of 1976, as amended
 
c.           Merger; Ownership.   The Borrower shall not merge or consolidate
with any Person or sell any material assets, except in the ordinary course of
business.  There shall occur no change in the controlling management of the
Borrower, and there shall be no change of Borrower’s majority ownership
permitted at any time the Loan remains outstanding
 
d.           Indebtedness.  On and after the date of this Agreement, the
Borrower shall not incur or become liable for any new Indebtedness, other than
the Permitted Indebtedness, without the Lender's prior written consent (which
consent shall be within the Lender's sole discretion).
 
e.           Liens. The Borrower shall not create, permit to be created or
suffer to exist any security interest, mortgage, lien or other encumbrance upon
any material asset or property of the Borrower, except liens securing the
indebtedness of the Loan and those liens set forth on the attached Schedule 5.1
(f) or as described in Section 5.1 (d), and as otherwise subsequently expressly
permitted by the Lender in writing (collectively, the "Permitted Liens").
 
g.           Loans.  The Borrower shall not make any loans or advances to (or
guaranty or become contingently liable for obligations of any Person, except (i)
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business, (ii) customary advances for reimbursable employee business
expenses in the ordinary course of business, and (iii) as related to Permitted
Indebtedness.
 
h.           Investments. The Borrower shall not make any investments in
securities or obligations of another person except deposits with or under the
control of the Lender or financial institutions approved by the Lender, U.S.
Treasury securities or money market mutual funds of nationally-recognized
sponsors, and provided that Borrower executes and delivers to the Lender such
documents as the Lender requires to maintain a properly perfected security
interest in such assets.
 
i.           Event of Default. The Borrower shall immediately notify the Lender
upon the Borrower's  actual knowledge of the occurrence of any Event of Default
or any event that, with notice or lapse of time or both, would become such an
event.
 
j.           Taxes.  Except as noted in Schedule 4.1, the Borrower will pay and
discharge all taxes, assessments and governmental charges or levies imposed upon
it, or upon its income or profits, or upon any properties belonging to it, prior
to the date on which penalties or interest would attach thereto, and all lawful
claims which, if unpaid, might become a Lien upon any property of the Borrower;
provided that the Borrower shall not be required to pay any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings which serve as a matter of law to stay the enforcement of any
remedy of the taxing authority or claimant and as to which the Borrower shall
have set aside on its books adequate reserves satisfactory to the Lender.
 
 
 
 

 
 
- 6 -

--------------------------------------------------------------------------------

 

 
 
 
k.           Insurance.  The Borrower shall maintain insurance with responsible
and reputable insurance companies or associations reasonably satisfactory to the
Lender in such amounts and covering such risks as shall be reasonably
satisfactory to the Lender from time to time consistent with common commercial
lending practice for similar loans and collateral within the geographical area
in which any of the Collateral is located, but in any event in amounts
sufficient to prevent the Borrower from becoming a co-insurer.  The Borrower
shall keep all inventory, equipment, furnishings and other tangible personal
property owned by it and kept or used therein in connection with the business as
currently operated fully insured against fire, lightning and extended coverage
perils and against such other risks as the Lender may from time to time
reasonably require consistent with common commercial lending practice for
similar loans and collateral within the geographical area in which any of the
Collateral is located, in an amount equal to the aggregate full insurable value
thereof.  The Borrower shall in addition ensure compliance with the requirements
of the Security Agreement with respect to insurance.
 
l.           Asset Sales.   Sales of assets by the Borrower shall only be
permitted with the Lender's prior written consent, except for: (i) sales in the
Borrower's ordinary course of business, and (ii) sales of equipment, furniture
or other tangible personal property deemed obsolete or which is replaced by
other equipment, furniture or tangible personal property (as is applicable) of
equal or greater value.
 
m.           Transactions with Affiliates.  Transactions by the Borrower with
shareholders, officers or Affiliates shall not be permitted except on an
“arms-length” basis on terms no less favorable than those which might be
obtained at the time from Persons who are not such a shareholder, officer or
Affiliate. Notwithstanding any provision of this Agreement to the contrary,
Borrower may make payments to Affiliates or conduct intercompany transfers for
its allocated costs associated with corporate overhead (e.g. insurance,
accounting, legal debt service and similar costs) and costs of services provided
by Affiliates so long as such services are provided at market rates.
 
n.           Field Examinations.  At all times that any part of the Loan is
outstanding, the Lender shall be entitled to conduct one (1) annual field audit
of the Borrower at Borrower's sole reasonable cost, not to exceed $5,000,
provided that prior to an Event of Default, the Lender shall give the Borrower
not less than three (3) business days prior written notice. Upon an Event of
Default after giving effect to any applicable grace or cure periods, and during
the continuation of such Event of Default,  Lender shall have the right, at
Borrower’s sole reasonable cost, to conduct such additional field audits as
Lender deems warranted upon the giving of one (1) business day advance written
notice to Borrower.   
 
o.           Inspection.   The Borrower shall permit the Lender and/or its
designees to discuss the affairs, finances and accounts of the Borrower with its
officers, representatives, its accountants upon prior written notice of not less
than three (3) business days (except upon the occurrence of an Event of Default)
to visit and inspect the Collateral and other property of the Borrower, and to
examine and make copies of and take abstracts from the books and records of the
Borrower.  If any of the Borrower's properties, books or records is in the
possession of a third party, the Borrower shall promptly upon Lender’s request
(but no later than two (2) business days following each such request, authorize
that third party to permit the Lender or its agents to have access to perform
inspections or audits and to respond to the Lender's requests for information
concerning such properties, books and records.
 
 
 
 
 

 
 
- 7 -

--------------------------------------------------------------------------------

 

 

 
 
p.           Other Information. The Borrower shall provide the Lender with such
other information as the Lender may from time to time reasonably request related
to the Borrower's financial condition, the Collateral or the operation of the
Borrower's business as currently operated, provided disclosure of such
information does not violate any terms of an agreement between Borrower and a
third-party.
 
q.           Material Non-Public Information.   Lender hereby acknowledges that
some of the information disclosed pursuant to the terms of this Agreement may be
deemed material non-public information in accordance with the requirements of
the Securities and Exchange Commission (the “SEC”).  Lender acknowledges that
they shall be liable for any violations of the SEC Insider Trading laws and
shall indemnify the Borrower, Roomlinx, Inc and the Corporate Guarantor and its
principal officers to the fullest extent permitted by law for any claims, losses
or damages arising from such violations.  The obligation to indemnify hereunder
shall survive the termination of this Agreement.
 
6.             Events of Default; Remedies.
 
6.1           Events of Default.   The occurrence of any of the following events
shall constitute an "Event of Default" under this Agreement.
 
a.           The Borrower shall fail to make any Weekly Payment due under this
Agreement within three (3) business days of its due date, and fails to cure such
nonpayment within five (5) business days of written notice thereof..
 
b.           The Borrower shall fail to make any other payment in respect of
this Agreement or any of the other Loan Documents within ten days (10) of
written notice thereof; or
 
c.           Any material representation or warranty of the Borrower contained
herein or in any of the other Loan Documents shall at any time prove to have
been incorrect in any material respect when made or any representation or
warranty made by the Borrower in connection with the execution and delivery of
this Agreement or any other instrument, document, certificate or statement
executed and delivered in connection with any Loan shall at any time prove to
have been incorrect in any material respect when made; or
 
d.           The Borrower shall default in the performance of any other term,
covenant or agreement contained in this Agreement or other Loan Documents, which
is not remedied within twenty (20) days after written notice thereof, or
 
e.           The Borrower shall default under the Equipment Lease after giving
effect to any applicable cure periods; or
 
f.           Any default shall exist and remain unwaived or uncured with respect
to any material Indebtedness of the Borrower or any such material Indebtedness
shall not have been paid when due (but after passage of applicable grace and
cure periods without remedy), whether by acceleration or otherwise, or shall
have been declared to be due and payable prior to its stated maturity, or any
event or circumstance shall occur which permits, or with the lapse of time or
giving of notice or both would permit, the acceleration of the maturity of any
such material Indebtedness by the holder or holders thereof; or
 
 
 
 
 

 
 
- 8 -

--------------------------------------------------------------------------------

 

 
 

 
 
g.           The Borrower shall be dissolved, shall become insolvent or bankrupt
or shall cease paying its debts as they mature or shall make an assignment for
the benefit of creditors; or a trustee, receiver or liquidator shall be
appointed for the Borrower or for a substantial part of the property of the
Borrower; or bankruptcy, reorganization, arrangement, insolvency or similar
proceedings shall be instituted by or against the Borrower under the laws of any
jurisdiction (provided that, if involuntary, such proceedings shall not be an
Event of Default unless they are not stayed or dismissed within forty-five (45)
days); or
 
h.           Any execution or similar process claiming an amount in excess of
$100,000.00 shall be issued or levied against the Borrower or any of its
property and such writ, attachment, execution or similar process shall not be
paid, released, vacated or fully bonded within twenty (20) days after its issue
or levy; or any writ of attachment or trustee process shall be served upon the
Lender relating to goods, effects or credits of the Borrower in the possession
of or maintained with the Lender; or
 
i.           The Borrower shall fail to meet its minimum funding requirements
under ERISA with respect to any employee benefit plan (or other class of benefit
which the PBGC has elected to insure) or any such plan shall be the subject of
termination proceedings (whether voluntary or involuntary) and there shall
result from such termination proceedings a liability of the Borrower to the PBGC
which in the reasonable opinion of the Lender may have a material adverse effect
upon the business, operations or financial condition of the Borrower; or
 
j.           The Borrower shall suffer any Material Adverse Change or shall
suffer substantial loss, theft, taking, damage or destruction to or of any of
its property, not covered by insurance; or
 
k.           There shall be entered against the Borrower any final judgment not
covered by insurance in excess of $100,000.00; or
 
l.           The Borrower shall become liable (beyond all applicable appeals)
under federal or state law for environmental remediation or other measures, the
cost of compliance with which is not covered by insurance; or
 
m.      Entry of any court order against the Borrower which enjoins, restrains
or in any way prevents the Borrower from conducting all or any material part of
its business activities as currently conducted by the Borrower, or materially
interferes with the ownership, use or occupation of any if its assets, which
court order is not rescinded or dismissed within ten (10) days of its issuance;
or
 
n.           The death of both individual guarantors (Joseph Costanzo and
Christopher Barnes), or dissolution of the corporate guarantor (Signal Point
Holdings Corp.).
 
For purposes of clauses (j), (k) and (l) above, a loss or liability shall not be
deemed to be "not covered by insurance," notwithstanding that the insurer has
not paid the claim, if a claim has been submitted in writing and the Borrower
reasonably believes that it is covered by the relevant insurance, provided that
any claim not paid or agreed to be covered by the insurer within one hundred
twenty (120) days after it is submitted shall be deemed to be not covered by
insurance.
 
 
 
 
 

 
 
- 9 -

--------------------------------------------------------------------------------

 

 

 
 
Rights and Remedies on Default.  Upon the occurrence of any Event of Default and
at any time thereafter, taking into account any applicable notice, grace or cure
period and provided such Event of Default, in the case of payment obligations,
is not cured by a Guarantor, in addition to any other rights and remedies
available to the Lender under this Agreement or otherwise, the Lender may
exercise any one or more of the following rights and remedies (all of which
shall be cumulative):
 
a.           Declare the entire unpaid principal amount due Lender then
outstanding, all interest accrued and unpaid thereon and all other amounts
payable under this Agreement, and all other Indebtedness of the Borrower to the
Lender due under or in connection with this Agreement or the Loan Documents, to
be forthwith due and payable, whereupon the same shall become forthwith due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower.
 
b.           Enforce the provisions of this Agreement and/or the other Loan
Documents by legal proceedings for the specific performance of any covenant or
agreement contained herein or therein or for the enforcement of any other
appropriate legal or equitable remedy, and the Lender may recover damages caused
by any breach by the Borrower of the provisions of this Agreement or the other
Loan Documents, including court costs, reasonable out-of-pocket attorneys' fees
and other reasonable out-of-pocket costs and expenses incurred in the
enforcement of the obligations of the Borrower under this Agreement.
 
c.           Exercise all rights and remedies under this Agreement and/or under
the other Loan Documents and any other agreement with the Lender; and exercise
all other rights and remedies which the Lender may have under applicable law.
 
d.           Exercise all rights and remedies provided for in the Equipment
Lease with respect to any and all Schedules or Terminated Schedules (as if no
termination of the Terminated Schedules occurred), or any combination thereof.
Borrower hereby acknowledges and agrees that a default under this Agreement
constitutes a default by Borrower as Lessee under the Equipment Lease, and shall
be enforceable as such.
 
6.3.          Set-off.   In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, the Lender is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to the Borrower, all of which are hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held (directly or indirectly) or owing by the
Lender to or for the credit or the account of the Borrower against and on
account of the obligations and liabilities of the Borrower to the Lender under
this Agreement or otherwise, irrespective of whether or not the Lender shall
have made any demand under this Agreement and although said obligations,
liabilities or claims, or any of them, may then be contingent or unmatured and
without regard for the availability or adequacy of other collateral.  The
Borrower also grants to the Lender a security interest with respect to all its
deposits and all securities or other property in the possession or under the
control of the Lender from time to time, and, upon the occurrence of any Event
of Default, the Lender may exercise all rights and remedies of a secured party
under the Uniform Commercial Code with respect thereto.
 
 
 
 

 
- 10 -

--------------------------------------------------------------------------------

 

 
 
 
7.             Assignment.
 
This Agreement shall inure to the benefit of and be binding upon the parties'
respective successors and assigns, provided that the Borrower may not assign any
rights or obligations under this Agreement without the prior written consent of
the Lender.  It is agreed that the Lender may grant to third parties
participations in the Loan under this Agreement.
 
8.             Interpretation, Etc.
 
This Agreement and the other Loan Documents constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede any prior
correspondence or agreements relating thereto.  The headings herein are for
convenience of reference only and shall not affect the interpretation
hereof.  No provision of this Agreement, or the other Loan Documents may be
amended or waived except by a written instrument signed by the party or parties
to be charged.  No failure or delay by the Lender in exercising any right, power
or privilege under this Agreement or under this Agreement shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other right, power or privilege.  The rights and remedies herein and therein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.  If any provision hereof or thereof is prohibited or
unenforceable in any jurisdiction, the same shall not affect the remaining
provisions hereof and thereof nor affect the validity or enforceability of such
provision in any other jurisdiction.  This Agreement shall remain in effect as
long as there remains outstanding any sum under the Note or prior to demand for
repayment by Lender or the maturity dates contained herein.  This Agreement
shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts and shall take effect as a sealed instrument. The
Borrower irrevocably submits to the exclusive jurisdiction of any Massachusetts
court or any federal court sitting within The Commonwealth of Massachusetts over
any suit, action or proceeding arising out of or relating to this
Agreement.  The Borrower irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of venue of
any such suit, action or proceeding brought in such a court and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Notwithstanding the foregoing. Borrower agrees that Lender shall be entitled to
protect and/or enforce its rights with respect to any Collateral by bringing an
action in any State or Federal court in each jurisdiction in which any such
Collateral is located.
 
9.             Waiver Of Jury Trial.
 
The Lender and Borrower agree that neither of them nor any assignee or successor
shall (a) seek a jury trial in any lawsuit, proceeding, counterclaim or any
other action based upon, or arising out of, this agreement, any related
instruments, any collateral or the dealings or the relationship between them, or
(b) seek to consolidate any such action with any other action in which a jury
trial cannot be or has not been waived.  The provisions of this paragraph have
been fully discussed by the Lender and the Borrower and these provisions shall
be subject to no exceptions.  Neither the Lender nor the Borrower has agreed
with or represented to the other that the provisions of this paragraph will not
be fully enforced in all instances.
 
 
 
 
 

 
 
- 11 -

--------------------------------------------------------------------------------

 

 

 
 
10.           Notices.
 
Any notice, request, demand or other communication required or permitted under
this Agreement shall be given in writing by delivering the same in person to the
intended addressee, under Section 2.5 above, by overnight courier service with
guaranteed next day delivery or by certified United States Mail, postage prepaid
sent to the Borrower at the applicable address set forth in Section 2.5 of this
Agreement, and if to Lender, at 900 Cummings Center-Suite 226-U, Beverly,
Massachusetts 01915, or to such different address as the Borrower or the Lender
shall have designated by written notice to the other sent in accordance
herewith.  Copies of all notices shall be sent simultaneously via electronic
mail to the Lender at markb@nfsleasing.com and to the Borrower at
adobrinsky@sigpt.com and legal@sigpt.com.   Such notices shall be deemed given,
in the case of overnight or hand delivery, on the next business day or other
business day specified for delivery,  or in the case of delivery by certified
United States Mail, the earlier of three days after deposit therein or the date
any such delivery is either accepted or refused.
 
11.           Costs and Expenses.
 
The Borrower agrees to pay on demand all reasonable and customary out-of-pocket
costs and expenses (including, without limitation, the reasonable out-of-pocket
fees and reasonable out-of-pocket expenses of legal counsel and independent
public accountants) incurred by the Lender in connection with interpreting,
administering, preserving, enforcing or exercising any rights or remedies under
this Agreement, the Note and the other Loan Documents, all whether or not legal
action is instituted.
 
12.           Counterparts.
 
This Agreement and any amendment hereof may be, executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought. The counterpart signature pages signed by each party
hereto are expressly agreed and acknowledged to be integrated parts of this
Agreement.
 
13.           Release and Indemnification.
 
13.1.  The Borrower hereby unconditionally releases, remises and forever
discharges the Lender and all past, present and future officers, directors,
stockholders, agents, employees, attorneys, subsidiaries, affiliates,
participants, successors and assigns of the Lender from any and all claims,
demands and causes of action of any kind, whether known or unknown, arising out
of or related to the Loan, this Agreement and/or the other Loan Documents
including, without limitation, any so-called “lender liability” claims or
defenses which they may have to the effect that the Lender or any of its
affiliates, officers, directors, employees, agents or attorneys may have in any
way acted or failed to act in such a manner as to cause injury to the Borrower
or anyone claiming through the Borrower, from the beginning of time through the
date of this Agreement.  Except for the Lender's gross negligence, willful
misconduct or illegal action, the Borrower will indemnify and save the Lender
harmless from all loss, cost, damage, liability or expenses (including, without
limitation, court costs and reasonable out-of-pocket attorneys' fees) that the
Lender may sustain or incur by reason of defending or protecting its liens and
security interests in the collateral securing the Loan(s) or the priority
thereof or in enforcing or collecting the Obligations, or in the prosecution or
defense of any action or proceeding concerning any matter growing out of or in
connection with the Loan, this Agreement, the other Loan Documents or any other
documents, instruments or agreements now or hereafter executed in connection
with the Loan, this Agreement, the other Loan Documents, the Obligations or the
Collateral. This indemnity shall survive the repayment of the Obligations, and
the termination of any agreement by the Lender to make the Loan to the Borrower.
 
 
 
 

 
- 12 -

--------------------------------------------------------------------------------

 

 
 

 
 
13.2.  Lender, from the beginning of time through the date herein, hereby
unconditionally releases, remises and forever discharges the Borrower, Steven
Vella, Aaron Dobrinsky, Robert DePalo, Andrew Bressman, Christopher Broderick,
Anna Setola, Peter Stefanou, RBSM LLP, Signal Point Holdings Corp. (“Signal
Point”),  RoomLinx and its Affiliates, Subsidiaries (the “Borrower Releases”)
and all past, present and future officers, directors, stockholders, agents,
consultants, employees, attorneys, subsidiaries, affiliates, participants,
successors and assigns of the Borrower Releases from any and all claims,
including but not limited to claims of fraud, misrepresentation or similar acts,
whether known or unknown from the beginning of time through the date of this
Agreement demands and causes of action of any kind, whether known or unknown,
arising out of or related to all Equipment Leases and with respect to the
Equipment Leases Terminated Schedules, including, without limitation, any claims
or defenses which they may have to the effect that the Borrower Releases may
have in any way acted or failed to act in such a manner as to cause injury to
Lender or any claims of fraud, misrepresentation or similar acts, whether known
or unknown from the beginning of time through the date of this Agreement and
forever discharges the Borrower Releases from any liability with respect to the
Terminated Schedules, provided however, that the foregoing release shall not be
effective with respect to Borrower, Christopher Barnes, Deborah Costanzo and
Joseph Costanzo unless and until the Loan has been paid in full, nor with
respect to Signal Point  until such time as all obligations of Borrower
guaranteed by Signal Point relating to any outstanding Equipment Schedule and/or
the Loan are satisfied in full.
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO FOLLOW
 
 
 

 
- 13 -

--------------------------------------------------------------------------------

 

 
 
 
EXECUTED as a sealed instrument this 31st day of July, 2015.
 
 
 
BORROWER:
     
SIGNALSHARE, LLC
           
______________________________________
By: /s/   Aaron Dobrinsky                                                       
Witness
Name:   Aaron Dobrinsky
 
Title:      Manager
       
 
LENDER:
   
 
NFS LEASING, INC.
           
_______________________________________
By:  /s/   Clifford L.
Rucker                                                      
Witness
Name:    Clifford L. Rucker
 
Title:      President

 
 
 
 
 
 
 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 

 
 

 
 
 
SCHEDULE 4.1
 
MATERIAL ASSESSMENTS, CLAIMS, AND LITIGATION
 
 
A.           Tax Assessments
 
Federal Payroll Tax obligations for 1st and 2nd Quarter 2015 and potential liens
associated with such amounts
 
B.            Pending or Threatened Litigation

                None
 

 
 
 
 
 
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
SCHEDULE 7.1 (f)
 
PERMITTED LIENS
 
 
 
 
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 